Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1, 6 and 8-12 are pending in this application [6/9/2021].
Claims 1, 6 and 10 have been amended [6/9/2021].
Claims 2-5 and 7 have been cancelled [6/9/2021].
Claims 11 and 12 have been added [6/9/2021].

Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. On page 6, 2nd to 4th paragraph of Applicant’s Arguments, Applicant argues references “Kim, Nakamura or Salgado does not disclose the character areas and the figure areas specified as the first limited areas and the second limited areas are processed by imaging processes such as the scrambling process, the mask process, the mosaic process or the like..” as recited in independent claims 1 and 10.
Examiner respectfully disagrees, because Salgado teaches masking text elements (i.e. characters) and other information including graphics (i.e. figures), photographs (i.e. figures), or the like using different types of masking selected [par 0030, 0036]. Therefore, Salgado does disclose the character areas and the figure areas specified as the first limited areas and the second limited areas are processed by 
The above response is applied to dependent claims 6, 8, 9  and 11-12.

Applicant’s arguments with respect to claim(s) 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied reference Itsukaichi (JP-2006-349771).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2020/0404122) in view of Salgado et al. (US-2008/0239365).
As to Claim 1, Kim teaches ‘An image processing apparatus, comprising: a generation processing unit that generates limited display data for displaying a limited document in which content of a plurality of limited area each satisfying a specific limiting condition is unrecognizable in a document indicated by document data of a processing target in the image processing apparatus [par 0037, 0128 – personal information included in the generated scan image is masked]; a display processing unit that displays a preview screen of the limited document on a display unit of the image processing apparatus based on the limited display data [Figs 7, 12 (S1250), par 0066, 0099, 0145 – displaying a preview image of the mask-processed scan image]; the generation processing unit generates the limited display data capable of displaying the plurality of the limited areas in an identifiable manner [par 0040 – performing different masking process on different information including mosaic process on telephone number and covering the resident registration number with black]’.
Kim does not disclose expressly ‘an authentication processing unit that authenticates users; wherein the display processing unit can display the document based on the document data in a case where a user having a specific authority is authenticated by the authentication processing unit; the plurality of limited areas include character areas that include characters and figure areas that include figures in an identifiable manner; and the plurality of limited areas are processed by a mask process such that the character areas and the figure areas are masked in the limited display data’.
Salgado teaches ‘an authentication processing unit that authenticates users; wherein the display processing unit can display the document based on the a recipient may be required to enter a password or other access information prior to viewing the masked document, and based on the recipient’s permissions various items may be visible to the user]; the plurality of limited areas include character areas that include characters and figure areas that include figures in an identifiable manner; and the plurality of limited areas are processed by a mask process such that the character areas and the figure areas are masked in the limited display data [par 0036 – masking text elements and other information including graphics (i.e. figures), photographs (i.e. figures), or the like using different types of masking selected]’.
Kim and Salgado are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include permission levels of users when masking text and graphics, as taught by Salgado. The motivation for doing so would have been to allowing a user the ability of viewing a masked document that includes sensitive areas of text and graphics and an unmasked document with user authorization. Therefore, it would have been obvious to combine Salgado with Kim to obtain the invention as specified in claim 1. 

Further, in regards to claim 10 the image processing apparatus performs the image processing method of claim 10.

As to Claim 6, Kim teaches ‘wherein the generation processing unit specifies the character areas that include characters as the limited areas, and of the character areas, excludes a character area in a preset non-limited area from the limited areas [Fig 5, par 0088-0091 – selective masking selects the types of personal information to be protected including resident registration number area, a telephone number area and an address area, while not masking the name, etc.]’.

As to Claim 8, Kim teaches ‘where the document data is data read from the document by an image reading unit [par 0026, 0127 – manuscript is scanned to generate a scan image]’.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2020/0404122) in view of Salgado et al. (US-2008/0239365) and further in view of Nakamura (US-2018/0146119).
As to Claim 9, Kim in view of Salgado teaches all of the claimed elements/features as recited in dependent claim 8 and independent claim 1. Kim in view of Salgado does not disclose expressly ‘wherein in a case where an abnormality occurs while reading document data by the image reading unit, the generation processing unit generate the limited display data, and the display processing unit displays the limited document’.
Nakamura teaches ‘wherein in a case where an abnormality occurs while reading document data by the image reading unit, the generation processing unit generate the limited display data [Fig 3 (S1020-S1040, S1080), par 0058-0062, 0072 – when an abnormality is present in the read image, performing a masking process], and the display processing unit displays the limited document [par 0046 – displaying the masked image]’.
Kim in view of Salgado are analogous art with Nakamura because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining abnormality in a scanned image, as taught by Nakamura. The motivation for doing so would have been to masking an abnormal image in the case a security problem can be avoided. Therefore, it would have been obvious to combine Nakamura with Kim in view of Salgado to obtain the invention as specified in claim 9.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2020/0404122) in view of Salgado et al. (US-2008/0239365) and further in view of Itsukaichi (JP-2006/349771).
As to Claims 11 and 12, Kim in view of Salgado teaches all of the claimed elements/features as recited in dependent claim 8 and independent claim 1. Kim in view of Salgado does not disclose expressly ‘wherein the document indicated by document data of the processing target includes a character area including a page number, wherein the page number is excluded from the plurality of limited areas’.
Itsukaichi teaches ‘wherein the document indicated by document data of the processing target includes a character area including a page number, wherein the page number is excluded from the plurality of limited areas [Fig 5B, par 0024-0026, 0047 – determining mask data based on page number and title, thus page number will not be masked]’.
Kim in view of Salgado are analogous art with Nakamura because they are from the same field of endeavor, namely masking image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include not masking a page number and title, as taught by Itsukaichi. The motivation for doing so would have been to virtually masking partial character stings or the like in a document even in a case of a document which cannot be marked. Therefore, it would have been obvious to combine Itsukaichi with Kim in view of Salgado to obtain the invention as specified in claims 11 and 12.



Conclusion
The prior art of record
a. JP Publication No.	2006-349771


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677